                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF GEORGIA
                             WAYCROSS DIVISION

RUSSELL VICKERY,                       )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )      No. 5:18-cv-98-LGW-BWC
                                       )
DOCTOR GUY AUGUSTIN, et al.,           )
                                       )
      Defendants.                      )

                    ANSWER OF DEFENDANT DOCTOR GUY
                   AUGUSTIN AND DEMAND FOR JURY TRIAL

      Defendant Doctor Guy Augustin (“Dr. Augustin”) files his Answer to

Plaintiff’s Amended Complaint. (Doc. 12).

                                 FIRST DEFENSE

      Plaintiff’s Amended Complaint fails to state a claim upon which relief may be

granted.

                                SECOND DEFENSE

      Dr. Augustin did not deprive Plaintiff of any rights guaranteed to him by the

Constitution or laws of the United States or the State of Georgia.

                                 THIRD DEFENSE

      All or parts of Plaintiff’s claims do not rise to the level of constitutional

violations sufficient to state a claim upon which relief may be granted pursuant to

42 U.S.C. § 1983 or the Americans with Disabilities Act, 42 U.S.C. § 12132, et seq..
                                  FOURTH DEFENSE

      No action or inaction on the part of Dr. Augustin was the proximate cause of

any alleged injuries or damages suffered by Plaintiff.

                                   FIFTH DEFENSE

      Plaintiff’s claims are barred by his own conduct, or the conduct of others,

which was the cause in fact and proximate cause of his alleged injury and damages.

                                   SIXTH DEFENSE

      Plaintiff, by the use of ordinary care, could have avoided the consequences to

himself caused by any alleged action or inaction on the part of Dr. Augustin.

                                  SEVENTH DEFENSE

      Plaintiff has failed to mitigate his damages, if any, as required by law.

                                  EIGHTH DEFENSE

      Dr. Augustin never breached any duty owed to Plaintiff at any time in the

course of Plaintiff’s incarceration.

                                   NINTH DEFENSE

      At all pertinent times, Dr. Augustin acted in accordance with all common

law, statutory, regulatory, policy, and constitutional obligations and without any

intent to cause Plaintiff harm.

                                   TENTH DEFENSE

      Plaintiff’s injuries and damages, if any, were either pre-existing or not

aggravated by any action or omission of or by Dr. Augustin, nor were they

proximately caused by or related to any act or omission of Dr. Augustin.



                                          2
                               ELEVENTH DEFENSE

       Some or all of Plaintiff’s claims and/or damages may be barred by the failure

to exhaust his administrative remedies under the Prison Litigation Reform Act.

                               TWELFTH DEFENSE

       Plaintiff is barred for recovering punitive damages in this case as a matter of

law.

                             THIRTEENTH DEFENSE

       Dr. Augustin’s conduct was, at all time, lawful, justified, and privileged and

any actions or inactions complained of by Plaintiff in relation to Dr. Augustin were

justified by penological reasons.

                             FOURTEENTH DEFENSE

       To the extent Plaintiff asserts any claim against Dr. Augustin in his official

capacity, his employer cannot be held liable on the basis of any vicarious liability or

respondeat superior for any alleged violation of the United States Constitution, and

Plaintiff cannot demonstrate any policy, practice or custom of his employer which

was the moving force behind any violation of his constitutional rights.

                              FIFTEENTH DEFENSE

       Plaintiff’s claims under the Americans with Disabilities Act, 42 U.S.C. §

12132, et seq., are barred because said claims cannot be assert against individuals

such as Dr. Augustin.




                                           3
                             SIXTEENTH DEFENSE

      Plaintiff’s claims under the Americans with Disabilities Act, 42 U.S.C. §

12132, et seq., to the extent they are asserted against Dr. Augustin in his official

capacity, are barred because said claims cannot be asserted against Dr. Augustin’s

former employer, Wellpath, because Wellpath is not a public entity under Title II of

the ADA.

                           SEVENTEENTH DEFENSE

      Dr. Augustin incorporates herein by reference any applicable defenses or

affirmative defenses raised by any other Defendant in this matter.

                            EIGHTEENTH DEFENSE

      Some or all of Plaintiff’s claims may be barred by the applicable statute of

limitations.

                            NINETEENTH DEFENSE

      Dr. Augustin specifically reserves the right to amend his Answer to include

additional defenses and affirmative defenses, and/or deleted defenses and

affirmative defenses which have become non-applicable, upon completion of

additional discovery.

                             TWENTIETH DEFENSE

      Dr. Augustin responds to the enumerated allegations of Plaintiff’s Amended

Complaint as follows:




                                         4
    1. Dr. Augustin is without sufficient information or knowledge upon which to

       admit or deny the allegations contained in Section I (entitled “Previous

       Lawsuits”) of Plaintiff’s Amended Complaint.

    2. Dr. Augustin is without sufficient information or knowledge upon which to

       admit or deny the allegations contained in Section II (entitled “Present Place

       of Confinement”) of Plaintiff’s Amended Complaint.

    3. In response to the allegations contained in Section III (entitled “Parties”) of

       Plaintiff’s Amended Complaint, Dr. Augustin admits only that he formerly

       worked as a physician at Coffee Correctional Facility and provided adequate

       medical care and treatment to the inmates at Coffee Correctional Facility,

       including Plaintiff; and that Plaintiff was an inmate at Coffee Correctional

       Facility. Dr. Augustin is without sufficient information or knowledge upon

       which to admit or deny the allegations contained in Section III of Plaintiff’s

       Amended Complaint regarding Sharon Lewis. Dr. Augustin denies the

       remaining allegations contained in the “Parties” section of Plaintiff’s

       Amended Complaint.

    4. In response to the allegations contained in the “Facts” section1 of Plaintiff’s

       Amended Complaint, Dr. Augustin admits only that Plaintiff was an inmate

       at Coffee Correctional Facility that was seen and treated by the medical

       department staff at the facility. Dr. Augustin denies the remaining

       allegations contained in the “Facts” section of Plaintiff’s Amended Complaint,


1Plaintiff failed to enumerate the allegations contained in the “Facts” section of his
Amended Complaint; rather, the facts are contained in one, large narrative.
                                          5
   5. Dr. Augustin denies the allegations contained in the “Prayers for Relief”

      section of Plaintiff’s Amended Complaint and denies that Plaintiff is entitled

      to any of the relief requested therein.

                             TWENTY-FIRST DEFENSE

      Dr. Augustin denies any allegations of Plaintiff’s Amended Complaint not

specifically admitted herein.

                                   JURY DEMAND

      DR. AUGUSTIN DEMANDS A TRIAL BY JURY.

      Defendant Guy Augustin prays that Plaintiff’s Amended Complaint be

dismissed with prejudice, that the prayers for relief in the Amended Complaint be

denied and that all costs of this action be cast against Plaintiff.

      Respectfully submitted this 29th day of May, 2020.

                                                       OLIVER MANER LLP

                                                       /s/ Jacob D. Massee
                                                       Jacob D. Massee
                                                       Georgia Bar Number: 551890
218 West State Street                                  jmassee@olivermaner.com
Post Office Box 10186
Savannah, GA 31412                                     /s/ Stuart F. Sumner
(912) 236-3311                                         Stuart F. Sumner
(912) 236-8725 FAX                                     Georgia Bar Number: 353355
                                                       ssumner@olivermaner.com

                                                       Attorneys for Dr. Augustin




                                            6
                            CERTIFICATE OF SERVICE

      This is to certify that I have this day served all parties in this case in

accordance with the directives from the Court Notice of Electronic Filing (“NEF”),

by U.S. Mail to the following:

                                   Russell Vickery
                                  GDC# 1001592280
                      Jefferson County Correctional Institution
                                1159 Clarks Mill Road
                                 Louisville, GA 30434


      Submitted this 29th day of May, 2020.

                                                    OLIVER MANER LLP

                                                    /s/ Jacob D. Massee
218 West State Street                               Jacob D. Massee
Post Office Box 10186                               Georgia Bar Number: 551890
Savannah, GA 31412                                  jmassee@olivermaner.com
(912) 236-3311
(912) 236-8725 FAX                                  Attorney for Dr. Augustin
